

	

		II 

		109th CONGRESS

		1st Session

		S. 465

		IN THE SENATE OF THE UNITED STATES

		

			February 18, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To authorize the Secretary of the Army to

		  carry out a project for the mitigation of shore damage attributable to the

		  project for navigation, Saco River, Maine.

	

	

		

			1.

			Shore damage mitigation project, Saco River, Maine

			

				(a)

				In general

				The Secretary of the Army may

			 carry out, under section 111 of the River and Harbor Act of 1968

			 (33 U.S.C.

			 426i), a project for the mitigation of shore damage

			 attributable to the project for navigation, Saco River, Maine, without regard

			 to subsection (c) of that section.

			

				(b)

				Plan

				In carrying out the project

			 under subsection (a), the Secretary may implement the plan for the project

			 preferred by non-Federal interests.

			

